DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-30 are rejected under 35 U.S.C. 10 2(a2) as being anticipated  by MATSUMURA et al (WO 2021/106092 A1 or AU 2019/658647 A1).

Regarding claim 1, MATSUMURA ‘647 discloses an apparatus (fig. 8, User terminal which includes control section 210 coupled to transmitting/receiving section 220 and transmission/reception antennas 230, section 0180-0198) for wireless communication at a user equipment (UE) (fig. 8, User Terminal 20 with communication with one or more base station using carrier aggregation/component carriers, section 0145, 0137-0143), comprising: a memory (fig. 7, fig. 9 represents User Terminal which includes memory 1002  coupled to processor 1001 which in reds software, section 0206-0211); and at least one processor coupled to the memory (fig. 7, fig. 9 represents User Terminal which includes memory 1002  coupled to processor 1001 which in reds software, section 0206-0211) and configured to: receive (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states, section 0179, 0197-0200), on a first component carrier (CC) (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142)  first downlink control information (DCI) from a first transmit-receive point (TRP) (see, multiple TRPs in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+)  and second DCI from a second TRP (see, second control signal  (DCI) from the TRP2 to the UE, section 0061-0066+), the first DCI indicating one of a first set of transmission configuration indication (TCI) states (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling) and the second DCI (see, second control signal  (DCI) from the TRP2 to the UE, section 0061-0066+) indicating one of a second set of TCI states (see, different TCI states active for the PDSCHs-PDSCH 1 and PDSCH 2, section 0084-0089); receive, on a second CC (see, PDSCH and PDCCH scheduling in different component carriers, multi carrier, section 0053,  0142),, a first physical downlink shared channel (PDSCH) from the first TRP (see, each PDSCH transmitted from the multiple TRPs based on the pieces of DCI, section 0062-0066, 0063-the second control signal depends on the part 1 of the DCI) and a second PDSCH from the second TRP (see, PDSCHs from the TRP2 via DCI, section 0062-0066+, see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code points associated with TCI states, section 0179, 0197-0200), a first time offset being between the first DCI and the first PDSCH and a second time offset being between the second DCI and the second PDSCH (section 0044-0048, 0130-0132, see, the time offset between reception of DL DCI and the reception of a corresponding PDSCH that is less than a threshold); and determine a quasi co-location (QCL) assumption based on at least one of the first time offset between the first DCI and the first PDSCH (section 0043-0048, 0130-0131-timeDurationFOr QCL in relation time scheduled offset), the second time offset between the second DCI and the second PDSCH, and a QCL time duration  (section 0043-0048,  0130-0131, see, the threshold for time offset in relation to a QCL time duration associated with scheduling of PDSCH via DCI).
Regarding claim 2, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the QCL assumption is equal to a default QCL assumption when the first time offset is less than the QCL time duration (see, the time offset that is less than a threshold in relation to the UE assuming a default QCL assumption of the PDSCH, section 0046, 0048-threshold time offset as QCL time duration) and the second time offset is less than the QCL time duration (noted: different scheduling offsets, section 0011, second scheduling offset  that is less than a threshold, section 0087).
Regarding claim 3, MATSUMURA ‘647 discloses the apparatus of claim 2, wherein the default QCL assumption corresponds to a lowest TCI state of the first set of TCI states or the second set of TCI states (see, default TCI state om relation to QCL assumption and lowest code point among the TCI code points, section 0084, 0088).
Regarding claim 4, MATSUMURA ‘647 discloses the apparatus of claim 2, wherein the default QCL assumption corresponds to a lowest TCI state of the first set of TCI states and the second set of TCI states (see, default TCI state om relation to QCL assumption and lowest code point among the TCI code points of the two different TCI states, section 0084, 0088).
Regarding claim 5, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the QCL assumption corresponds to the one of the first set of TCI states indicated by the first DCI (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142) or the one of the second set of TCI states indicated by the second DCI when the first time offset is greater than or equal to the QCL time duration or the second time offset is greater than or equal to the QCL time duration (see, the time offset that is less than a threshold in relation to the UE assuming a default QCL assumption of the PDSCH, section 0046, 0048-threshold time offset as QCL time duration).
Regarding claim 6, MATSUMURA ‘647 discloses the apparatus of claim 5, wherein a TCI state for the first PDSCH corresponds to the one of the first set of TCI states indicated by the first DCI (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling) and a TCI state for the second PDSCH corresponds to the one of the second set of TCI states indicated by the second DCI (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling).
Regarding claim 7, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the at least one processor is further configured to: calculate the first time offset between the first DCI and the first PDSCH (see, the UE may assume two defaults QCL parameters for tow PDSCH and incase the TCI field is present, the UE determines default QCL in relation to the time offset between reception of the PDCCH and reception of corresponding PDSCH is less than a threshold, section 0107) and the second time offset between the second DCI and the second PDSCH (see, scheduling offset period of the PDSCH in relation to timeDurationfor QCL, the PDSCH 2 is schedules via DCI, section 0126, 0130).
Regarding claim 8, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the first time offset is equal to a difference between a receive time of the first DCI and a receive time of the first PDSCH (see, QCL assumption for the PDSCH is identical in relation to time offset between reception of DCL DCI and reception of the PDSCH associated with DCI, section 0042-0043), wherein the second time offset is equal to a difference between a receive time of the second DCI and a receive time of the second PDSCH (Section 0042-0043, 0043-equal TCI in relation to multiple slot PDSCH, 0130-the UE reports scheduling offset threshold for multiple PDSCHs).
Regarding claim 9, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the first DCI schedules the first PDSCH on the second CC (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142) and the second DCI schedules the second PDSCH on the second CC (see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+).
Regarding claim 10, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the first DCI is associated with a first control resource set (CORESET) pool index value  (see, COREST pool index and CORESET pool indices in relation to an active BWP, section 0075. 00089-CORESET value) and the second DCI is associated with a second CORESET pool index value (see, CORESET pool indices in an active BWP, section 0075, 0089).
Regarding claim 11, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the at least one processor is further configured to: receive a first medium access control (MAC) control element (MAC-CE) (see, TCI state of the PDSCH activated by a MAC CE, section 0119, 0035-0039, 0041) indicating the first set of TCI states and a second MAC-CE indicating the second set of TCI states (see, different TCI states via MAC CE, section 0119, 0035-039, 0041).
Regarding claim 12, MATSUMURA ‘647 discloses the apparatus of claim 1, wherein the at least one processor is further configured to: apply the QCL assumption based on at least one of the first time offset between the first DCI and the first PDSCH (see, the UE determines a OCRESET that satisfies a condition or TCI or QCL assumption  and time offset relation to the timeDurationFor QCL, section 0126) the second time offset between the second DCI and the second PDSCH, and the QCL time duration (see, scheduling offset period of the PDSCH in relation to timeDurationfor QCL, the PDSCH 2 is scheduled via DCI, section 0126, 0130).
Regarding claim 13, MATSUMURA ‘647 discloses a method of wireless communication (fig. 8, User Terminal 20 with communication with one or more base station using carrier aggregation/component carriers, section 0145, 0137-0143), at a user equipment (UE) (fig. 8, User Terminal 20 with communication with one or more base station using carrier aggregation/component carriers, section 0145, 0137-0143),, comprising: receiving (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states, section 0179, 0197-0200), on a first component carrier (CC) (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142-0143), first downlink control information (DCI) from a first transmit-receive point (TRP) (see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+)  and second DCI from a second TRP (see, second control signal  (DCI) from the TRP2 to the UE, section 0061-0066+), the first DCI indicating one of a first set of transmission configuration indication (TCI) states (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling)  and the second DCI (see, second control signal  (DCI) from the TRP2 to the UE, section 0061-0066+) indicating one of a second set of TCI states (see, different TCI states active for the PDSCHs-PDSCH 1 and PDSCH 2, section 0084-0089); receiving, on a second CC (see, PDSCH and PDCCH scheduling in different component carriers, multi carrier, section 0053,  0142), a first physical downlink shared channel (PDSCH) from the first TRP (see, each PDSCH transmitted from the multiple TRPs based on the pieces of DCI, section 0062-0066)  and a second PDSCH from the second TRP (see, PDSCHs from the TRP2 via DCI, section 0062-0066+, see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code points associated with TCI states, section 0179, 0197-0200) a first time offset being between the first DCI and the first PDSCH section 0044-0048, 0130-0132, see, the time offset between reception of DL DCI and the reception of a corresponding PDSCH that is less than a threshold); and a second time offset being between the second DCI and the second PDSCH (see, second PDSCH associated with scheduling offset threshold, section 0087, 0044-0048, 031-0132); and determining a quasi co-location (QCL) assumption based on at least one of the first time offset between the first DCI and the first PDSCH (section 0043-0048, 0130-0131-timeDurationFOr QCL in relation time scheduled offset), the second time offset between the second DCI and the second PDSCH, and a QCL time duration (section 0043-0048,  0130-0131, see, the threshold for time offset in relation to a QCL time duration associated with scheduling of PDSCH via DCI).
Regarding claim 14, MATSUMURA ‘647 discloses the method of claim 13, wherein the QCL assumption is equal (see, QCL assumption for the PDSCH is identical in relation to time offset between reception of DCL DCI and reception of the PDSCH associated with DCI, section 0042-0043)l to a default QCL assumption when the first time offset is less than the QCL time duration (see, the time offset that is less than a threshold in relation to the UE assuming a default QCL assumption of the PDSCH, section 0046, 0048-threshold time offset as QCL time duration) and the second time offset is less than the QCL time duration (noted: different scheduling offsets, section 0011, second scheduling offset  that is less than a threshold, section 0087).
Regarding claim 15, MATSUMURA ‘647 discloses the method of claim 14, wherein the default QCL assumption corresponds to a lowest TCI state (see, default TCI state om relation to QCL assumption and lowest code point among the TCI code points of the two different TCI states, section 0084, 0088) of at least one of the first set of TCI states or the second set of TCI states (see, different TCI states via MAC CE, section 0119, 0035-039, 0041).
Regarding claim 16, the method of claim 13, wherein the QCL assumption corresponds to the one of the first set of TCI states indicated by the first DCI (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142) or the one of the second set of TCI states indicated by the second DCI when the first time offset is greater than or equal to the QCL time duration or the second time offset is greater than or equal to the QCL time duration (see, the time offset that is less than a threshold in relation to the UE assuming a default QCL assumption of the PDSCH, section 0046, 0048-threshold time offset as QCL time duration) or the second time offset is greater than or equal to the QCL time duration, wherein a TCI state for the first PDSCH corresponds to the one of the first set of TCI states indicated by the first DCI and a TCI state for the second PDSCH corresponds to the one of the second set of TCI states indicated by the second DCI.
Regarding claim 17, MATSUMURA ‘647 discloses the method of claim 13, further comprising: calculating the first time offset between the first DCI and the first PDSCH (see, the UE may assume two defaults QCL parameters for tow PDSCH and incase the TCI field is present, the UE determines default QCL in relation to the time offset between reception of the PDCCH and reception of corresponding PDSCH is less than a threshold, section 0107) and the second time offset between the second DCI and the second PDSCH(see, scheduling offset period of the PDSCH in relation to timeDurationfor QCL, the PDSCH 2 is schedules via DCI, section 0126, 0130), wherein the first time offset is equal to a difference between a receive time of the first DCI and a receive time of the first PDSCH (see, QCL assumption for the PDSCH is identical in relation to time offset between reception of DCL DCI and reception of the PDSCH associated with DCI, section 0042-0043), wherein the second time offset is equal to a difference between a receive time of the second DCI and a receive time of the second PDSCH (Section 0042-0043, 0043-equal TCI in relation to multiple slot PDSCH, 0130-the UE reports scheduling offset threshold for multiple PDSCHs).
Regarding claim 18, MATSUMURA ‘647 discloses the method of claim 13, w wherein the first DCI schedules the first PDSCH on the second CC (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142) and the second DCI schedules the second PDSCH on the second CC (see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+), wherein the first DCI is associated with a first control resource set (CORESET) pool index value (see, COREST pool index and CORESET pool indices in relation to an active BWP, section 0075. 00089-CORESET value)  and the second DCI is associated with a second CORESET pool index value (see, CORESET pool indices in an active BWP, section 0075, 0089).
Regarding claim 19, MATSUMURA ‘647 discloses the method of claim 13, further comprising: receiving a first medium access control (MAC) control element (MAC-CE) indicating the first set of TCI states (see, TCI state of the PDSCH activated by a MAC CE, section 0119, 0035-0039, 0041) and a second MAC-CE indicating the second set of TCI states (see, different TCI states via MAC CE, section 0119, 0035-039, 0041).
Regarding claim 20, MATSUMURA ‘647 discloses the method of claim 13, further comprising: applying the QCL assumption based on at least one of the first time offset between the first DCI and the first PDSCH (see, the UE determines a OCRESET that satisfies a condition or TCI or QCL assumption  and time offset relation to the timeDurationFor QCL, section 0126), the second time offset between the second DCI and the second PDSCH, and the QCL time duration (see, scheduling offset period of the PDSCH in relation to timeDurationfor QCL, the PDSCH 2 is scheduled via DCI, section 0126, 0130).
Regarding claim 21, MATSUMURA ‘647 discloses an apparatus (fig. 7, base station 10 which included control section 110, transmitting/receiving section 120, transmission/reception antennas 130, section 0162-0174) for wireless communication at a transmit-receive point (TRP) (fig. 7, base station 10,  transmitting/receiving section 120, transmission/reception antennas 130, section 0162-0174), comprising: a memory (fig. 7, fig. 9 represents base station which includes memory 1002  coupled to processor 1001 which in reds software, section 0206-0211); and at least one processor coupled to the memory (fig. 7, fig. 9 represents base station which includes memory 1002  coupled to processor 1001 which in reds software, section 0206-0211) and configured to: transmit (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states transmitted from the base station, section 0179, 0197-0200), on a first component carrier (CC) (see, the base station which communicates with user terminal 20 using carrier aggregation, including a plurality of component carriers, section 0142-043/ see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+), first downlink control information (DCI) (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0088, 0142-0143) to a user equipment (UE) (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states, section 0179, 0197-0200), the first DCI indicating one of a first set of transmission configuration indication (TCI) states (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling); and transmit, on a second CC (see, the base station which communicates with user terminal 20 using carrier aggregation, including a plurality of component carriers, section 0053, 0142-043/ see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+), a first physical downlink shared channel (PDSCH) to the UE (see, each PDSCH transmitted from the multiple TRPs based on the pieces of DCI, section 0062-0066, 0063-the second control signal depends on the part 1 of the DCI), a first time offset being between the first DCI and the first PDSCH (section 0044-0048, 0130-0132, see, the time offset between reception of DL DCI and the reception of a corresponding PDSCH that is less than a threshold); wherein a quasi co-location (QCL) assumption is based on the first time offset between the first DCI and the first PDSCH and a QCL time duration (section 0043-0048, see, the threshold for time offset in relation to a QCL time duration associated with scheduling of PDSCH via DCI).
Regarding claim 22, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the QCL assumption is equal (see, QCL assumption for the PDSCH is identical in relation to time offset between reception of DCL DCI and reception of the PDSCH associated with DCI, section 0042-0043) to a default QCL assumption when the first time offset is less than the QCL time duration (see, the time offset that is less than a threshold in relation to the UE assuming a default QCL assumption of the PDSCH, section 0046, 0048-threshold time offset as QCL time duration).
Regarding claim 23, MATSUMURA ‘647 discloses the apparatus of claim 22, wherein the default QCL assumption corresponds to a lowest TCI state of the first set of TCI states (see, default TCI state om relation to QCL assumption and lowest code point among the TCI code points of the two different TCI states, section 0084, 0088).
Regarding claim 24, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the QCL assumption corresponds to the one of the first set of TCI states indicated by the first DCI when the first time offset is greater than or equal to the QCL time duration ( see, the time offset between reception of DL DCI and reception of PDSCH associated with  TCI field in the DCI that is a threshold more, including the QCL assumption, section 0043-0048).
Regarding claim 25, MATSUMURA ‘647 disclose the apparatus of claim 24, wherein a TCI state for the first PDSCH corresponds to the one of the first set of TCI states indicated by the first DCI (see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling).
Regarding claim 26, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the first time offset is equal to a difference between a receive time of the first DCI and a receive time of the first PDSCH (see, QCL assumption for the PDSCH is identical in relation to time offset between reception of DCL DCI and reception of the PDSCH associated with DCI, section 0042-0043).
Regarding claim 27, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the first DCI schedules the first PDSCH on the second CC (see, the base station which communicates with user terminal 20 using carrier aggregation, including a plurality of component carriers, section 0142-043/ see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+).
Regarding claim 28, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the first DCI is associated with a first control resource set (CORESET) pool index value (see, COREST pool index and CORESET pool indices in relation to an active BWP, section 0075. 00089-CORESET value).
Regarding claim 29, MATSUMURA ‘647 discloses the apparatus of claim 21, wherein the at least one processor is further configured to: transmit a first medium access control (MAC) control element (MAC-CE) indicating the first set of TCI states (see, TCI state of the PDSCH activated by a MAC CE, section 0119, 0035-0039, 0041).
Regarding claim 30, MATSUMURA ‘647 discloses a method of wireless communication at a transmit-receive point (TRP) (fig. 7, base station 10,  transmitting/receiving section 120, transmission/reception antennas 130, section 0162-0174 or one of the multiple TRPs, section 0094, 0086), comprising: transmitting (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states transmitted from the base station, section 0179, 0197-0200), on a first component carrier (CC) (see, the base station which communicates with user terminal 20 using carrier aggregation, including a plurality of component carriers, section 0142-043/ see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+), first downlink control information (DCI) (see, TCCI field in DCI in a component carrier for scheduling PDSCH , section 0044, 0053,  and  multi carrier, section 0142-0143)  to a user equipment (UE) (see, the UE/User Terminal receives a plurality  of PDSCHs in relation to TCI field, code point associated with TCI states, section 0179, 0197-0200), the first DCI indicating one of a first set of transmission configuration indication (TCI) states (section 0088, see, DCI in the TCI field associated with TCI states, see, TCI state-default and next default state in relation to DCI and PDSCH, section 0084-0088, noted: configuration information-TCI states including  a list of information elements of TCI states by a higher layer signaling); and transmitting, on a second CC (see, the base station which communicates with user terminal 20 using carrier aggregation, including a plurality of component carriers, section0053,  0142-043/ see, multiple TRP in which each TRP transmits control signal in in term of DCI to the UE via  the PDSCHs, section 0061-0066+), a first physical downlink shared channel (PDSCH) to the UE (see, each PDSCH transmitted from the multiple TRPs based on the pieces of DCI, section 0062-0066, 0063-the second control signal depends on the part 1 of the DCI), a first time offset being between the first DCI and the first PDSCH (see, time offset between reception of the DL DCI and reception of a PDSCH associated the DCI is a threshold more , section 00044, 0046, noted: the time offset relates to QCL timeDuration, section 0046-0048); wherein a quasi co-location (QCL) assumption is based on the first time offset between the first DCI and the first PDSCH and a QCL time duration (section 0043-0048, see, the threshold for time offset in relation to a QCL time duration associated with scheduling of PDSCH via DCI).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

YU et al (US 2020/0322109 A1) discloses method and apparatus for determining QCL default assumption in a multi-TRP/multi-panel transmission, time offset between the reception of DCI in the PDCCH and PDSCH reception (section 0027-0027, 0030-0042).

NOH et al (US 2021/0014931 A1) discloses TCI states from respective TRPs (section 0011-0020, 0021, 0044, 0219-0223, 0242-0243) and multi-DCI based multi-TRP transmission.

JUNG et al (US 2021/0058113 A1) discloses comparing time duration information for QCL with first time offset (section 1-12, 0148-0250).

Bagheri et al (US 2020/0351926 A1) discloses a multi-TRP in which each TRP is associated with a TCI state, TCI-PresetInDCI (section 0013, 0018, 0034, 0040-0070), and time offset between the reception of the DL DCI and corresponding PDSCH (section 0040, 0047-0054).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473